Case MDL No. 3010 Document 53 Filed 05/19/21 Page 1 of 1
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

3010

MDL No. ____ & TITLE- INRE: Digital Advertising Antitrust Litigation

 

NOTICE OF APPEARANCE

Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):

Plaintiffs Genius Media Group, Inc., Sterling International Consulting Group, The Nation Company, L.P., The
Progressive, Inc., Sweepstakes Today, LLC, JLaSalle Enterprises LLC, and Mikula Web Solutions, Inc.,
individually, and on behalf of all others similarly situated (collectively, “Publisher Plaintiffs”)

SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more than
one action):

In re Google Digital Publisher Antitrust Litigation,
U.S. District Court, Norther District of California, Case No. 5:20-cv-08984-BLF

De Re 36 2s 246 246 2ie 29s 29s fe fe fe oe oe 28 24 24s 24s 2s of fe fe oe is 246 24s 246 2ie ie 2fs 29s fe fe fe 9 9k 2 2 26 2k 2k fe fe oe is 3s 2 2 2 2 2 2

In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I

am aware that only one attomey can be designated for each party.

May 19, 2021 /s/ Philip C. Korologos

 

Date Signature of Attorney or Designee

Name and Address of Designated Attorney:

Philip C. Korologos, BOIES SCHILLER FLEXNER LLP, 55 Hudson Yards, New York, NY 10001

Telephone No.: (212) 446-2300 Fax No.: (212) 446-2350

 

Email Address: Pkorologos@bsfilp.com

 

Instructions:

1. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdf format. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.

2. Select MDL from the menu bar at the top of the ECF screen.

3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.

4. Enter the three or four digit MDL number (ex. 875). Select Next.

5. Verify MDL number, if correct Select Next.

6. Choose the case(s) for which the Appearance is being filed. Select Next.

7. Select Party. Select next twice.

8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).

9. Select the next button and verify docket text. If correct continue to select next to complete the transaction.

JPML Form 18
